930 So.2d 765 (2006)
Enrique M. DOBARGANES, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-424.
District Court of Appeal of Florida, Third District.
May 10, 2006.
Enrique M. Dobarganes, in proper person.
Charles J. Crist, Jr., Attorney General, for appellee.
Before COPE, C.J., and SHEPHERD and ROTHENBERG, JJ.
ROTHENBERG, Judge.
This is an appeal of an order summarily denying a motion under Florida Rule of Criminal Procedure 3.800(a). On appeal from a summary denial, this court must reverse unless the postconviction record, see Fla. R.App. P. 9.141(b)(2)(A), shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(D).
The defendant argues that the written sentence, which classifies him as a habitual felony offender and a habitual violent felony offender, does not conform with the trial court's oral sentencing pronouncement. Because the record now before us fails to make the required showing, see Lundy v. State, 912 So.2d 671 (Fla. 3d DCA 2005), we reverse the order and remand for further proceedings or for the attachment of record excerpts conclusively showing that the appellant is not entitled to relief.
Reversed and remanded for further proceedings.